DETAILED ACTION
	This is a non-final rejection in response to application filed 10/16/20. Clams 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends on itself and this fails to further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamarre et al. (US 2019/0055901).
Regarding independent claim 1, Lamarre teaches a method for providing in-flight reverse thrust for an aircraft [0024], the aircraft comprising an engine having a rotor 122, a compressor 114 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor [0017], the method comprising:
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position (see figure 2 and see [0039]); and 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0037-0039].
Regarding dependent claim 2, Lamarre teaches wherein the request to increase reverse thrust is received with the rotor operating in a windmilling state [0024]. It should be noted that disking is the equivalent of windmilling.
Regarding dependent claim 3, Lamarre teaches wherein the rotor is operated with the variable geometry mechanism in the second position for causing a decrease in a rotational speed of the rotor as a result of the increase in the amount of compression work performed by the compressor, the method further comprising, in response to the decrease in the rotational speed of the rotor, decreasing a pitch angle of the rotor for bringing the rotational speed of the rotor toward a reference speed, the decrease in the pitch angle resulting in the increase in reverse thrust ([0037] and figure 4).
	Regarding dependent claim 5, Lamarre teaches wherein decreasing the pitch angle of the rotor comprises outputting one or more pitch control signals to a pitch change mechanism coupled to the rotor, the one or more pitch control signals comprising instructions for the pitch change mechanism to decrease the pitch angle of the rotor [0031].
Regarding dependent claim 6, Lamarre teaches wherein adjusting the variable geometry mechanism comprises adjusting one or more variable inlet guide vanes provided upstream of a low pressure compressor of the engine [0038].
Regarding dependent claim 7, Lamarre teaches wherein adjusting the variable geometry mechanism comprises adjusting one or more variable guide vanes provided upstream of a high pressure compressor of the engine [0038].
Regarding dependent claim 8, Lamarre teaches wherein the received request is indicative of a requested amount of reverse thrust increase (see figure 4), the method further comprising determining the second position based on the requested amount of reverse thrust increase ([0024,0028] and figure 4).
Regarding dependent claim 9, Lamarre teaches wherein the method comprises operating the rotor comprising a variable pitch propeller [0017].
Regarding independent claim 13, Lamarre teaches a system for providing in-flight reverse thrust for an aircraft [0004], the aircraft comprising an engine 10 having a rotor 122, a compressor 114 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor [0017], the system comprising:
at least one processing unit 512; and 
at least one non-transitory computer-readable memory 514 having stored thereon program instructions executable by the processing unit for: 
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position (see figure 2 and see [0039]); and 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0037-0039].
Regarding dependent claim 14, Lamarre teaches wherein the instructions are executable by the processing unit for receiving the request to increase reverse thrust with the rotor operating in a windmilling state [0024]. It should be noted that disking is the equivalent of windmilling. It is assumed claim 14 depends on claim 13.
Regarding dependent claim 15, Lamarre teaches wherein the instructions are executable by the processing unit for operating the rotor with the variable geometry mechanism in the second position for causing a decrease in a rotational speed of the rotor as a result of the increase in the amount of compression work performed by the compressor, and further wherein the instructions are executable by the processing unit for, in response to the decrease in the rotational speed of the rotor, decreasing a pitch angle of the rotor for bringing the rotational speed of the rotor toward a reference speed, the decrease in the pitch angle resulting in the increase in reverse thrust ([0037] and figure 4).
Regarding dependent claim 17, Lamarre teaches wherein the instructions are executable by the processing unit for decreasing the pitch angle of the rotor comprising outputting one or more pitch control signals to a pitch change mechanism coupled to the rotor, the one or more pitch control signals comprising instructions for the pitch change mechanism to decrease the pitch angle of the rotor [0031].
Regarding dependent claim 18, Lamarre teaches wherein the instructions are executable by the processing unit for adjusting the variable geometry mechanism comprising adjusting one or more variable inlet guide vanes provided upstream of a low pressure compressor of the engine [0038].
Regarding dependent claim 19, Lamarre teaches wherein the instructions are executable by the processing unit for adjusting the variable geometry mechanism comprising adjusting one or more variable guide vanes provided upstream of a high pressure compressor of the engine [0038].
Regarding dependent claim 20, Lamarre teaches wherein the instructions are executable by the processing unit for receiving the request indicative of a requested amount of reverse thrust increase, the method further comprising determining the second position based on the requested amount of reverse thrust increase ([0024,0028] and figure 4).





Claim(s) 1, 4, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2017/0226960).
Regarding independent claim 1, Nakano teaches a method for providing in-flight reverse thrust for an aircraft [0006], the aircraft comprising an engine having a rotor 52, a compressor 34 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor [0006], the method comprising:
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position [0034]; and 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0029].
Regarding dependent claim 4, Nakano teaches wherein adjusting the variable geometry mechanism comprises outputting one or more position control signals to one or more actuators coupled to the variable geometry mechanism, the one or more position control signals comprising instructions for the one or more actuators to adjust the variable geometry mechanism to the second position [0021].
Regarding dependent claim 11, Nakano teaches wherein the method comprises operating the rotor comprising a variable pitch fan 52.
Regarding independent claim 13, Nakano teaches a system for providing in-flight reverse thrust for an aircraft [0006], the aircraft comprising an engine 10 having a rotor 52, a compressor 34 mechanically coupled to the rotor, and a variable geometry mechanism provided upstream of the compressor and configured to modulate an amount of compression work performed by the compressor [0006], the system comprising:
at least one processing unit [0032]; and 
at least one non-transitory computer-readable memory [0032] having stored thereon program instructions executable by the processing unit for: 
operating the rotor with the variable geometry mechanism in a first position (see figure 2); 
receiving a request to increase reverse thrust for the rotor (see figure 2); 
in response to the request, adjusting the variable geometry mechanism from the first position towards a second position, the variable geometry mechanism having a greater opening angle in the second position than in the first position [0034]; and 
operating the rotor with the variable geometry mechanism in the second position for causing an increase in the amount of compression work performed by the compressor and an increase in reverse thrust for the rotor [0029].
Regarding dependent claim 16, Nakano teaches wherein adjusting the variable geometry mechanism comprises outputting one or more position control signals to one or more actuators coupled to the variable geometry mechanism, the one or more position control signals comprising instructions for the one or more actuators to adjust the variable geometry mechanism to the second position [0021].

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach fixed rotor (propeller or fan) in combination with providing reverse thrust.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741